Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

	An examiner Amendment to the record appears below.  Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 C.F.R 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

Authorization for this Examiner's Amendment was given By Mr. Shebli Mikhaili (Registration No. 70,401) on June 4, 2021.

Please amend for the claims as follows:

1. (Currently Amended) A method for multi-channel asynchronous messaging comprising:
	receiving an initiating communication triggering establishment of a conversation associated with a set of participant endpoints, wherein the set of participant endpoints comprises participant endpoints from at least two distinct types of communication channels;
wherein configuring the set of intermediary endpoints comprises assigning a proxy intermediary endpoint for communications with participant endpoints on the second communication channel if the second communication channel does not support group communications; and for each communication of the conversation, transmitting messages to a receiving set of participant endpoints through the which comprises transmitting messages originating from participants outside of the second communication channel to a second participant endpoint on the second communication channel from the proxy intermediary endpoint, and annotating content of a message from outside of the second  communication channel with an identifier of an originating participant of the message and transmitting annotated content to the second participant endpoint on the second communication channel.

2. (Currently Amended) The method of claim 1, wherein configuring the set of intermediary endpoints comprises assessing

3. (Canceled)
4. (Canceled)

5. (Currently Amended) The method of claim 1, wherein configuring the set of intermediary endpoints comprises, if the second communication channel supports group communications, selecting a projected intermediary endpoint for each participant endpoint that is not on the second communication channel, and wherein transmitting messages to the receiving set of participant endpoints through the

6. (Currently Amended) The method of claim 1, wherein configuring the set of intermediary endpoints comprises:
	if the first communication channel supports group communication, selecting a projected intermediary endpoint for each participant not on the first communication channel, and,
	

	for a first message from the second participant endpoint not on the first communication channel, transmitting the first message from the second participant endpoint to participant endpoints on the first communication channel using a select projected intermediary endpoint of the second participant endpoint, 


7. (Previously Presented) The method of claim 1, wherein a set of communication channels of the set of participant endpoints comprises at least two distinct communication channels selected
from the set of communication channels including:
	a short message service (SMS) communication channel, a multimedia messaging service (MMS) communication channel, an internet protocol (IP) messaging channel, and a third-party communication channel accessed through an application programming interface (API).

8. (Currently Amended) The method of claim 1, wherein transmitting messages to the receiving set of participant endpoints through the 


9. (Currently Amended) The method of claim 1, wherein configuring the set of intermediary endpoints comprises temporarily associating one intermediary endpoint with the first participant endpoint for use during the conversation.

10. (Previously Presented) The method of claim 1, wherein configuring the set of intermediary endpoints comprises uniquely associating one intermediary endpoint with the first participant
endpoint across multiple conversations.

11. (Currently Amended) A machine-readable storage medium comprising instructions that, when executed by one or more computer processors of one or more computing devices, cause the
one or more computer processors to perform operations comprising:
	receiving an initiating communication triggering establishment of a conversation associated with a set of participant endpoints, wherein the set of participant endpoints comprises participant
endpoints from at least two distinct types of communication channels;

endpoint of the set of intermediary endpoints is used to represent a first participant endpoint within a second communication channel that is different from a first communication channel that is native
to the first participant endpoint of a first participant, wherein configuring the set of intermediary endpoints comprises assigning a proxy intermediary endpoint for communications with participant endpoints on the second communication channel if the second communication channel does not support group communications; and for each communication of the conversation, transmitting messages to a receiving set of participant endpoints through the which comprises transmitting messages originating from participants outside of the second communication channel to a second participant endpoint on the second communication channel from the proxy intermediary endpoint, and annotating content of a message from outside of the second communication channel with an identifier of an originating participant of the message and transmitting annotated content to the second participant endpoint on the second communication channel.

12. (Canceled)

13. (Currently Amended) The machine-readable storage medium of claim 11, wherein configuring the set of intermediary endpoints comprises, if the second communication 
endpoint.

14. (Currently Amended) The machine-readable storage medium of claim 11, wherein configuring the set of intermediary endpoints comprises:
	if the first communication channel supports group communication, selecting a projected intermediary endpoint for each participant not on the first communication channel, 

and wherein transmitting messages to the receiving set of participant endpoints through the configured intermediary endpoint comprises:
for a first message from a second participant endpoint not on the first communication channel, transmitting the first message from the second participant endpoint to participant endpoints on the first communication channel using a select projected intermediary endpoint of the second participant endpoint, 

15. (Previously Presented) The machine-readable storage medium of claim 11, wherein a set of communication channels of the set of participant endpoints comprises at least two distinct communication channels selected from the set of communication channels including:
	a short message service (SMS) communication channel, a multimedia messaging service (MMS) communication channel, an internet protocol (IP) messaging channel, and a third-party
communication channel accessed through an application programming interface (API).

16. (Currently Amended) A system comprising:
a communication platform;
wherein the communication platform comprises of at least two communication channel interfaces configured to receive and transmit communications with endpoints of at least two communication channels, an endpoint management system configured to maintain a set of endpoints of the at least one two communication channels, wherein the communication platform comprises of one or more computer processors and one or more computer-readable mediums storing instructions that, when executed by the one or more computer processors, cause the system to perform operations to:

endpoints from at least two distinct types of communication channels;
	configure a set of intermediary endpoints for communications between at least a subset of the set of participant endpoints on different communication channels, wherein an intermediary endpoint of the set of intermediary endpoints is used to represent a first participant endpoint within a second communication channel that is different from a first communication channel that is native to the first participant endpoint of a first participant, wherein instructions to configure the set of intermediary endpoints further cause the system to assign a proxy intermediary endpoint for communications with participant endpoints on the second communication channel if the second communication channel does not support group communications; and
	for each communication of the conversation, transmit messages to a receiving set of participant endpoints through the [[configured]] set of intermediary endpoint, instructions to transmit messages to the receiving set of participant endpoints through the set of intermediary endpoint further cause the system to transmit messages originating from participants outside of the second communication channel to a second participant endpoint on the second communication channel from the proxy intermediary endpoint, and annotate content of a message from outside of the second communication channel with an identifier of an originating participant of the message and transmit annotated content to the second participant endpoint on the second communication channel.

17. (Canceled)

18. (Currently Amended) The system of claim 16, wherein instructions to configure the set of intermediary endpoints further cause the system to, if the second communication channel supports group communications, select a projected intermediary endpoint for each participant endpoint that is not on the second communication channel, and wherein instructions to transmit messages to the receiving set of participant endpoints through the 

19. (Currently Amended) The system of claim 16, wherein instructions to configure the set of intermediary endpoints further cause the system to:
	if the first communication channel supports group communication, select a projected intermediary endpoint for each participant not on the first communication channel, 

and

for a first message from a second participant endpoint not on the first communication channel, transmit the first message from the second participant endpoint to participant endpoints on the first communication channel using a select projected intermediary endpoint of the second participant endpoint,
 

20. (Currently Amended) The system of claim 16, wherein the at least two communication channels are distinct and selected froma set of communication channels including: a short message service (SMS) communication channel, a multimedia messaging service (MMS) communication channel, an internet protocol (IP) messaging channel, and a third-party communication channel accessed through an application programming interface (API).


    The closest prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kaufman U.S. Patent Pub. No. 20160315910, discloses multiple devices are interconnected through a central computing device. The central computing device may be local to the multiple devices or may be located remotely from the 

Khan et al. U.S. Patent Pub. No. 20100165976, discloses calls often takes place through one or more SIP proxy servers located on the IP network. The SIP proxy server acts as an intermediary between the UAs on the endpoints, participating in the call to perform various routing functions, including forking .The media content (voice and/or video) of the call is exchanged directly between the endpoints participating in a SIP-based VoIP call using different communication channels than the SIP signaling. The exchange of media also utilizes different protocols, such as the Real-time Transport Protocol ("RTP"). The protocol stack 108 may also include support for these protocols to enable the direct exchange of media content between the caller's communication device 104 and the other endpoints participating in the VoIP call.

Dahlen U.S. Patent Pub. No.20090113077 discloses service discovery method includes receiving a Session Initiation Protocol (SIP) message including a Simple Object Access Protocol (SOAP) envelope and a SOAP action header, the SOAP action header indicating that the SIP message includes a Universal Description, Discovery and Integration (UDDI) service discovery request, parsing the SOAP envelope to identify the SOAP action header within the SOAP envelope, accessing a UDDI registry to obtain a service list, and forwarding the service list.



REASONS FOR ALLOWANCE

	 The following is an examiner's statement of reasons for allowance: 
Claims 1, 2, 5-11, 13-16, 18-20 are allowable over the prior art of record because none of the prior art of record teaches nor fairly suggests all the limitations recited in the claims.  Specifically, none of the prior art of record teaches or suggests “configuring the set of intermediary endpoints comprises assigning a proxy intermediary endpoint for communications with participant endpoints on the second communication channel if the second communication channel does not support group communications; and for each communication of the conversation, transmitting messages to a receiving set of participant endpoints through the  set of intermediary endpoints, which comprises transmitting messages originating from participants outside of the second communication channel to a second participant endpoint on the second communication channel from the proxy intermediary endpoint, and annotating content of a message from outside of the second  communication channel with an identifier of an originating participant of the message and transmitting annotated content to the second participant endpoint on the second communication channel”. These limitations, taken in context of the entire claims are allowable over prior art of record. 

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARGON N NANO whose telephone number is (571)272-4007.  The examiner can normally be reached on 7:30 AM-3:30 PM. M.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571 272 3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SARGON N NANO/Primary Examiner, Art Unit 2457